SHERRY RADACK                                                                   CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                  CLERK OF THE COURT

TERRY JENNINGS                                                                 JANET WILLIAMS
EVELYN KEYES                                                                    CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND                                                                     PHONE: 713-274-2700
MICHAEL MASSENGALE                   Court of Appeals                          FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                         First District                            www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                         301 Fannin Street
 JUSTICES
                                  Houston, Texas 77002-2066
                                            July 21, 2015




  RE:      Court of Appeals Number: 01-15-00440-CV
           Trial Court Case Number: 2010-64752


   Style: In re Ernest Ray Koonce


   This is to acknowledge your communication received July 21, 2015, with reference to your direct
   case. Please be advised that:

   1.   Our records indicate that on July 20, 2015, we received check #217 for your payment of
        $145.00 for the filing fee. Enclosed with this letter is the receipt for that payment.
   2.   We are returning the enclosed check for $145, check # 216.



        Very truly yours,




                                                      Christopher A. Prine
                                                      Clerk of the Court